Title: From Thomas Jefferson to Bernard Moore Carter, 29 April 1825
From: Jefferson, Thomas
To: Carter, Bernard Moore


Dear Sir
Monto
Apr. 29. 25.
Your favor of Oct. 10. came to hand in December, and was soon followed by the rect of the handsome donn of books with which you have been so kind as to present the Univty of your native state. they  came in good  condn, well chosen, well bound and truly acceptable, for  until they arrived with those purchased by mr Gilmer we had  scarcely a book. I am instructed by the board of Visitors  on behalf of the instn under their govmt to make you their just acknolmts for this seasonable and liberal   gift, in which no member concurs more  cordially than myself. the notice I have caused to be  taken of it in the public papers, while it bears witness to your affections to your country, will suggest an example which it is hoped will be followed by  other good citizens. The 3. Professors who embarked in Lond. Oct.17. did not arrive at Norfolk till Feb.9. the opening of the University  was awaiting their arrival, and on their joining their colleagues here it was put into immediate opern.    the Professors selected by mr Gilmer from Engld give us the most perfect satisfn, and with those appd among ourselves constitute a mass of science surpassed by nothing in the US. their eminence and the broad scale & liberal plan of our  university with other local circumstances of great advge,  encourage us to expect  it’s effect will be seen in a few years in the condn, reputn & prosperity of our state. it has been opened as yet but 6. or 7. weeks, and has already between 70. & 80. students, and others coming in almost daily.Mr Long our Classical Professor  the bearer of this makes a short but necessary visit to Engld I have taken the liberty of requesting him to call on you and give you a more detailed acct of our progress and prospects. he is very able in his line, of great correctness of character & worth, is quite a favorite here and will merit any kind attentions you may be pleased to shew him. awaiting the advge of such a conveyance has been the occn of my delaying till now the acknolegemts of our board with which be pleased to accept the assurce of my great personal esteem & respect.Th: J.